DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Claims 1 – 20 are pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3,5-13 and 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US PG Pub No. 20140030967 A1), further in view of Sarfati (US Patent Application Publication No. 20060035562 A1).
Regarding claim 1, Hart discloses a grinder/polisher, comprising: a specimen holder (Holder, 84; Figure 15A) configured to secure a specimen (Paragraph [0074]); a platen (Figure 1:22); an actuator (Figure 14:50) configured to move at least one of the specimen holder and the platen (Paragraph [0074]);  an input device (Figure 1:16, Paragraph [0072]) comprising a plurality of quick-recall inputs (Figure 24:98) and being configured to receive grinding/polishing parameter inputs representative of grinding/polishing parameters, the grinding/polishing parameters comprising at least two of a cycle time (Paragraph [0077]), a platen speed, a specimen speed, a platen direction, a specimen direction, and an applied load (Paragraph [0077]), wherein the quick-recall inputs are selectable on a same interface as the user parameter inputs (Paragraph [0072])- The control panel contains icons that are configured for each user parameter that would allow a user to select parameters quickly; and a controller (Microprocessor based control system, 92, Paragraph [0072])
Hart does not disclose a machine readable storage device; and a controller configured to: save to the machine readable storage device a plurality of user-selected grinding/polishing parameters based on the grinding/polishing parameter inputs received by the input device; associate the plurality of user-selected grinding/polishing parameters with one of the quick-recall inputs; in response to selection of one of the quick-recall inputs, configuring the grinding/polishing parameters based on the grinding/polishing parameters stored in the machine readable storage device in association with the selected one of the quick-recall inputs; and control the actuator to perform a grinding/polishing operation in accordance with the configured grinding/polishing parameters.
Sarfati teaches a machine readable storage device (Paragraph [0071]); and a controller (Paragraph [0071]) configured to: save to the machine readable storage device (Paragraph [0071]) a plurality of user-selected grinding/polishing parameters based on the grinding/polishing parameter inputs received by the input device; associate the plurality of user-selected grinding/polishing parameters with one of the quick-recall inputs (Paragraph [0071]); in response to selection of one of the quick-recall inputs, configuring the grinding/polishing parameters based on the grinding/polishing parameters stored in the machine readable storage device in association with the selected one of the quick-recall inputs (Paragraph [0071]); and control the actuator to perform a grinding/polishing operation in accordance with the configured grinding/polishing parameters (See at least Paragraphs [0024], [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder/polisher of Hart to further include a machine readable storage device; and a controller configured to: save to the machine readable storage device a plurality of user-selected grinding/polishing parameters based on the grinding/polishing parameter inputs received by the input device; associate the plurality of user-selected grinding/polishing parameters with one of the quick-recall inputs; in response to selection of one of the quick-recall inputs, configuring the grinding/polishing parameters based on the grinding/polishing parameters stored in the machine readable storage device in association with the selected one of the quick-recall inputs; and control the actuator to perform a grinding/polishing operation in accordance with the configured grinding/polishing parameters as taught by Sarfati, in order to save user operation time by making quick-recall inputs more accessible. 
Regarding claim 2, Hart as modified discloses the grinder/polisher of claim 1, further comprising a water dispenser (Figure 3:32) configured to provide cooling water (Paragraph [0059]) to the specimen, the grinder/polisher parameters further including water on/off (Paragraph [0056], hose allows for water to be turned on or off), the controller further configured to control the water dispenser in accordance with a selected cycle time (Paragraph [0077]) and water on/off. 
Regarding claim 3, Hart as modified discloses the grinder/polisher of claim 2, wherein the actuator (Figure 9:40) comprises a motor (Figure 18:43) and a driver actuator (Paragraph [0058]), the controller (92) further configured to control (i) the motor to rotate at least one of the specimen holder and the platen in accordance with selected grinding/polishing parameters, and (ii) the drive actuator to press the specimen or the platen into the other of the specimen and the platen in accordance with a selected load applied (Paragraph [0058]). 
Regarding claim 5, Hart as modified discloses the grinder/polisher of claim 1, wherein the input device comprises a touch-screen display (Control panel 16 with touch screen 94, Paragraph [0072]) configured to display the quick-recall inputs and the plurality of grinder/polisher parameters (Paragraph [0072], Figure 24:98-The control panel contains icons that are configured for each user parameter). 
Regarding claim 6, Hart as modified discloses the grinder/polisher of claim 5, wherein the touch screen (Control panel 16 with touch screen 94, Paragraph [0072]) includes a home screen, wherein at least one of the plurality of quick-recall inputs is displayed on and selectable from the home screen (Paragraph [0072], Figure 24:98). Hart does not explicitly refer to the home screen but does disclose a control panel having a main screen to access the icons configured for each parameter.  
Regarding claim 7, Hart as modified discloses the grinder/polisher of claim 5. 
Hart does not disclose wherein the controller is configured to save to the machine readable storage device the plurality of user-selected grinder/polisher parameters upon a user selecting and holding one of the plurality of quick-recall inputs.
Sarfati teaches wherein the controller (Paragraph [0071]) is configured to save to the machine readable storage device the plurality of user-selected grinder/polisher parameters upon a user selecting and holding one of the plurality of quick-recall inputs (Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder/polisher of Hart to further include wherein the controller is configured to save to the machine readable storage device the plurality of user-selected grinder/polisher parameters upon a user selecting and holding one of the plurality of quick-recall inputs as taught by Safarti, in order to save user operation time by making quick-recall inputs more accessible.
Regarding claim 8, Hart as modified discloses the grinder/polisher of claim 1, wherein at least one of the plurality of quick-recall inputs is accessible without accessing a menu of the input device. Hart discloses a control panel 16 and touch screen 94 that does not have a menu (See Figure 4).
Regarding claim 9, Hart as modified discloses the grinder/polisher of claim 1, wherein at least one of the plurality of quick-recall inputs is immediately accessible to a user (Figure 24:98).
Regarding claim 10, Hart as modified discloses the grinder/polisher of claim 1, wherein the grinding/polishing parameters comprise a cycle time (Paragraph [0077]), at least one of a platen speed a specimen speed, at least one of a platen direction and a specimen direction, and an applied load (Paragraph [0077]). 
Regarding claim 11, Hart discloses in response to selection of one of the quick-recall inputs (Figure 24:98) of the user interface input device (Figure 1:16) and associate the plurality of user-selected grinding/polishing parameters (Paragraph [0072]) with one of a plurality of quick-recall inputs (Figure 24:98) of an input device (Figure 1:16)- The control panel contains icons that are configured for each user parameter that would allow a user to select parameters quickly. 
Hart does not disclose a non-transitory machine readable storage device comprising machine readable instructions which, when executed, cause a controller to: save to the machine readable storage device a plurality of user-selected grinding/polishing parameters based on grinding/polishing parameter inputs received by an input device, the grinding/polishing parameters comprising at least two of a cycle time, a platen speed, a specimen speed, a platen direction, a specimen direction, and an applied load; associate the plurality of user-selected grinding/polishing parameters with one of a plurality of quick-recall inputs of an input device; and control an actuator of a grinder/polisher that is configured to move at least one of a specimen holder and a platen of the grinder/polisher to perform a grinding/polishing operation in accordance with the configured grinding/polishing parameters.
Sarfati, however, teaches a non-transitory machine readable storage device (Paragraph [0071]) comprising machine readable instructions (Paragraph [0080]) which, when executed, cause a controller to: save to the machine readable storage device a plurality of user-selected grinding/polishing parameters based on grinding/polishing parameter inputs received by an input device, the grinding/polishing parameters comprising at least two of a cycle time, a platen speed, a specimen speed, a platen direction, a specimen direction, and an applied load (Paragraph [0071]); configure the grinding/polishing parameters based on the grinding/polishing parameters stored in the machine readable storage device in association with the selected one of the quick-recall inputs (Paragraph [0071]); control an actuator of a grinder/polisher that is configured to move at least one of a specimen holder and a platen of the grinder/polisher to perform a grinding/polishing operation in accordance with the configured grinding/polishing parameters (See at least Paragraphs [0024], [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify in response to selection of one of the quick-recall inputs of the user interface input device of Hart to further include a non-transitory machine readable storage device comprising machine readable instructions which, when executed, cause a controller to: save to the machine readable storage device a plurality of user-selected grinding/polishing parameters based on grinding/polishing parameter inputs received by an input device, the grinding/polishing parameters comprising at least two of a cycle time, a platen speed, a specimen speed, a platen direction, a specimen direction, and an applied load; and control an actuator of a grinder/polisher that is configured to move at least one of a specimen holder and a platen of the grinder/polisher to perform a grinding/polishing operation in accordance with the configured grinding/polishing parameters as taught by Sarfati, in order to save user operation time by making quick-recall inputs more accessible.
Regarding claim 12, Hart discloses wherein the grinder/polisher parameters further include at least one of water on/off (Paragraph [0056], hose allows for water to be turned on or off), and the instructions, when executed, cause the controller to control the water dispenser in accordance with a selected cycle time (Paragraph [0077]) and water on/off.
Hart does not disclose the non-transitory machine readable storage device.
Sarfati teaches the non-transitory machine readable storage device (Paragraph [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder/polisher parameters further include at least one of water on/off, and the instructions, when executed, cause the controller to control the water dispenser in accordance with a selected cycle time and water on/off of Hart to further include a machine readable storage device as taught by Sarfati, in order to save user operation time by making quick-recall inputs more accessible. 
Regarding claim 13, Hart as modified discloses wherein the actuator (Figure 9:40) comprises a motor (Figure 18:43) and a driver actuator (Paragraph [0058]), and the instructions, when executed, cause the controller (92) to control (i) the motor to rotate at least one of the specimen holder and the platen in accordance with selected grinding/polishing parameters, and (ii) the drive actuator to press the specimen or the platen into the other of the specimen and the platen in accordance with a selected load applied (Paragraph [0058]).
Hart does not disclose the non-transitory machine readable storage device.
Sarfati teaches the non-transitory machine readable storage device (Paragraph [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the actuator comprises a motor and a driver actuator, and the instructions, when executed, cause the controller to control (i) the motor to rotate at least one of the specimen holder and the platen in accordance with selected grinding/polishing parameters, and (ii) the drive actuator to press the specimen or the platen into the other of the specimen and the platen in accordance with a selected load applied of Hart to further include a machine readable storage device as taught by Sarfati in order to improve efficiency of the drive mechanism for less user operation time.
Regarding claim 15, Hart as modified discloses wherein the input device comprises a touch-screen display (Paragraph [0072]), and the instructions, when executed, cause the controller to display on the touch screen the quick-recall inputs and the plurality of grinder/polisher parameters (Paragraph [0080]).
Hart does not disclose the non-transitory machine readable storage device.
Sarfati teaches the non-transitory machine readable storage device (Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the input device comprises a touch-screen display, and the instructions, when executed, cause the controller to display on the touch screen the quick-recall inputs and the plurality of grinder/polisher parameters of Hart to further include a machine readable storage device as taught by Sarfati, in order to save user operation time by making quick-recall inputs more accessible.
Regarding claim 16, Hart as modified discloses the instructions, when executed, cause the controller to display on the touch screen (Control panel 16 with touch screen 94, Paragraph [0072]) display a home screen (Paragraph [0072], Figure 24:98), wherein at least one of the plurality of quick-recall inputs (Figure 24:98) is displayed on and selectable from the home screen. Hart does not explicitly refer to the home screen but does disclose a control panel having a main screen to access the icons configured for each parameter.
Hart does not disclose the non-transitory machine readable storage device. 
Sarfati teaches the non-transitory machine readable storage device (Paragraph [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the instructions, when executed, cause the controller to display on the touch screen display a home screen, wherein at least one of the plurality of quick-recall inputs is displayed on and selectable from the home screen of Hart to further include a machine readable storage device as taught by Sarfati in order to save user operation time by making quick-recall inputs more accessible.
Regarding claim 17, Hart as modified discloses the plurality of user-selected grinder/polisher parameters upon a user selecting and holding one of the plurality of quick-recall inputs (Paragraph [0072], Figure 24:98, press and hold icons for use).
Hart does not disclose the non-transitory machine readable storage device.
Sarfati teaches the non-transitory machine readable storage device, wherein the instructions, when executed, cause the controller to save to the machine readable storage device (Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of user-selected grinder/polisher parameters upon a user selecting and holding one of the plurality of quick-recall inputs of Hart to further include a machine readable storage device as taught by Sarfati in order to save user operation time by making quick-recall inputs more accessible.
Regarding claim 18, Hart as modified discloses wherein at least one of the plurality of quick-recall inputs is accessible without accessing a menu of the user interface input device (Figure 24:98, quick-recall inputs accessible through icons). 
Hart does not disclose the non-transitory machine readable storage device.
Sarfati teaches the non-transitory machine readable storage device (Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein at least one of the plurality of quick-recall inputs is accessible without accessing a menu of the user interface input device of Hart to further include a machine readable storage device as taught by Sarfati in order to save user operation time by making quick-recall inputs more accessible.
Regarding claim 19, Hart as modified discloses wherein at least one of the plurality of quick-recall inputs is immediately accessible to a user (Hart, Figure 24:98, Paragraph [0072], quick re-call inputs immediately accessible on display screen).
Hart does not disclose the non-transitory machine readable storage device.
Sarfati teaches the non-transitory machine readable storage device (Paragraph [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein at least one of the plurality of quick-recall inputs is immediately accessible to a user of Hart to further include the non-transitory machine readable storage device as taught by Sarfati, in order to save user operation time by making quick-recall inputs more accessible.
Regarding claim 20, Hart as modified discloses wherein the grinding/polishing parameters comprise a cycle time (Paragraph [0077]), at least one of a platen speed a specimen speed, at least one of a platen direction and a specimen direction, and an applied load (Paragraph [0077]).
Hart does not disclose the non-transitory machine readable storage device.
Sarfati teaches the non-transitory machine readable storage device (Paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the grinding/polishing parameters comprise a cycle time, at least one of a platen speed a specimen speed, at least one of a platen direction and a specimen direction, and an applied load of Hart to further include the non-transitory machine readable storage device as taught by Sarfati, in order to provide more user parameters to store for an improved cycle time.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US PG Pub No. 20140030967 A1), in view of Sarfati (US Patent Application Publication No. 20060035562 A1) and further in view of Keeble (US Patent Application Publication No. 20190389032A1).
Regarding claim 4, Hart as modified discloses the grinder/polisher of claim 1, further comprising a fluid dispenser (Figure 3:32) configured to provide a fluid to the specimen (Paragraph [0056]) further including fluid on/off (Paragraph [0056], hose allows for water to be turned on or off). 
Hart does not disclose the grinder/polisher further including the grinder/polisher parameters and fluid dispensation rate, the controller further configured to control the fluid dispenser in accordance with a selected cycle time, fluid on/off, and fluid flow dispensation rate.
Keeble, however, teaches the grinder/polisher of claim 1, further comprising a fluid dispenser (Figure 1:102) configured to provide a fluid to the specimen, the grinder/polisher parameters further including fluid on/off (See at least paragraphs [0029-31],[0048-0049]) and fluid dispensation rate (Paragraph [0006]), the controller further configured to control the fluid dispenser (Paragraph [0005]) in accordance with a selected cycle time (See at least Paragraphs [0046], [0047]), fluid on/off (See at least Paragraphs [0029-0031],[0048-0049]), and fluid flow dispensation rate (Paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the grinder/polisher of Hart to further include the grinder/polisher parameters and fluid dispensation rate, the controller further configured to control the fluid dispenser in accordance with a selected cycle time, fluid on/off, and fluid flow dispensation rate as taught by Keeble, in order to better control fluid flow for improvement of grinding/polishing cycle times. 
Regarding claim 14, Hart as modified discloses wherein the grinder/polisher further comprises a fluid dispenser (Figure 3:32) configured to provide a fluid to the specimen (Paragraph [0056]), and the grinder/polisher parameters further include fluid on/off (Paragraph [0056]). 
Hart does not disclose the non-transitory machine readable storage device, fluid dispensation rate, and the instructions, when executed, cause the controller to control the fluid dispenser in accordance with a selected cycle time, fluid on/off, and fluid flow dispensation rate.
Sarfati, however, discloses the non-transitory machine readable storage device (Paragraph [0071]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the grinding/polishing parameters comprise a cycle time, at least one of a platen speed a specimen speed, at least one of a platen direction and a specimen direction, and an applied load of Hart to further include the non-transitory machine readable storage device as taught by Sarfati, in order to provide more user parameters to store for an improved cycle time.
Further, Keeble teaches wherein the grinder/polisher further comprises a fluid dispenser (Figure 1:102) configured to provide a fluid to the specimen, and the grinder/polisher parameters further include fluid on/off (See at least paragraphs [0029-31],[0048-0049]) and fluid dispensation rate (Paragraph [0006]), and the instructions, when executed, cause the controller to control the fluid dispenser in accordance with a selected cycle time (See at least Paragraphs [0046], [0047]), fluid on/off (See at least Paragraphs [0029-0031],[0048-0049]), and fluid flow dispensation rate (Paragraph [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify wherein the grinder/polisher further comprises a fluid dispenser configured to provide a fluid to the specimen, and the grinder/polisher parameters further include fluid on/off of Hart to further include a machine readable storage device as taught by Sarfati and fluid dispensation rate, and the instructions, when executed, cause the controller to control the fluid dispenser in accordance with a selected cycle time, fluid on/off, and fluid flow dispensation rate as taught by Keeble, in order to provide better control of fluid flow and reduce cycle times. 
Conclusion
Art made of record, however, not relied upon for the current rejection is as follows:  US 6887125 B2 to Kurogouchi teaches a grinder/polisher, comprising: a machine readable storage device; and a controller configured to: save to the machine readable storage device a plurality of user-selected grinding/polishing parameters based on the grinding/polishing parameter inputs received by the input device.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA ROCHELLE WILLIAMS whose telephone number is (571)272-6999. The examiner can normally be reached Mon-Fri, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA R WILLIAMS/Examiner, Art Unit 3723    

                                                                                                                                                                                                    
/KATINA N. HENSON/Primary Examiner, Art Unit 3723